DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claims 2 and 13, the term “third fire-resistant fibers” will be interpreted as any fire-resistant fibers the same as or different than the “first fire-resistant fibers”.
Regarding claims 3 and 14, the term “partially oxidized” will interpreted as “at least partially oxidized” and will considered met at any level of oxidation, since any oxidization including fully oxidized will inherently include at least some incomplete oxidization.
Regarding claims 4 and 15, the term “fourth fire-resistant yarns” will be interpreted as any fire-resistant yarns the same as or different than the “first/second fire-resistant yarns”
Regarding claim 12, the term “cushion”, will be interpreted as any article comprising a cushioning ability (i.e. mattress, seat, impact receiving layers, etc.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claims 1 and 12, the term “second fire-resistant yarns” is confusing because there is no first fire-resistant yarns. There are “first fire-resistant fibers” but that is different. This only becomes more confusing with dependent claims 2 and 13, comprising “third fire-resistant fibers” when there have been no second fire-resistant fibers; 4 and 15, comprising “fourth fire-resistant yarns” when there has been no third fire resistant yarns (and is also not dependent on claims 2 & 13, so it makes even less sense); and 5 and 16 comprising “first fire-resistant yarns” which does not even have an antecedent basis.
Regarding claims 13-20, the preamble is directed to a fire-resistant textile composite, when the preamble of claim 12 is directed to “a fire-resistant cushion covering”.
Claims 3 and 6-11 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-6 & 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (U.S. Pub. No. 2004/0060119 A1) (hereinafter “Murphy”).
Regarding claims 1-2, 4, 6 , 12-13, 15, and 17, Murphy teaches a composite fire barrier/thermally insulating fabric, used in covering cushions such as mattresses and seats [0002, 0049], placed under a ticking (outer textile) [0034, 0042-0043], wherein the thermally insulating fabric comprises a nonwoven formed of one or more (first/third) of several non-thermoplastic flame-resistant fibers and the fire barrier fabric comprises a knit, warp or circular knitted (Exs. 1.3 & 1.3) (second/fourth) yarns of one or more of several non-thermoplastic flame-resistant fibers [0032, 0034-0035], wherein the fire barrier fabric is needle punched into the nonwoven integrating the two (inherently at least partially embedding the knit such that at least some of flame-resistant fibers of the nonwoven form part of the upper surface of composite) [0037, 0045].
Regarding claims 3, 5, 14, and 16, at least one of the fire barrier fabric and thermally insulating fabric is formed of high temperature fibers such as oxidized polyacrylonitrile and/or aramids (Kevlar), which may be blended with FR-treated cotton [0034-0035].

Claims 7-11 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, as applied to claims 1 & 12 above.
Regarding claims 7-11 and 18-20, Murphy teaches the fire barrier fabric has a basis weight of 0.25-8 osy (8.5-271.2 gsm) and the thermally insulating fabric has a basis weight of 1-20 osy (33.9-678 gsm), for a calculated total composite weight range of 1.25-28 osy (42.4-949.2 gsm) and fire barrier fabric layer calculated wt% range of 1.2%-88.9% and a thermally insulating fabric calculated wt% range prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al. (U.S. Pub. No. 2002/0182967 A1) (hereinafter “Erb”) in view of Smith et al. (U.S. Pub. No. 2011/0275267 A1) (hereinafter “Smith”) OR Hessenberger et al. (U.S. Pub. No. 2021/0182967 A1) (hereinafter “Hessenberger”) and Larsén et al. (DE 202011051148 U1) (hereinafter “Larsén”), optionally as applied to claims 5 and 16, and optionally Nakamura et al. (JP 07-013344 B2) (hereinafter “Nakamura”) as applied to claims 7-11 and 18-20.
Regarding claims 1-6 and 12-17, Erb teaches a fabric composite having fire-blocking properties, used as covering to be used under an outer dress covering in aircraft or other vehicular seats [0002, 0023], comprising at least one nonwoven fabric layer (All Figs. [30]) comprising preoxidized polycacrylonitrile fibers and para-aramid fibers (first/third), and optionally polybenzimidazole [0013-0014], and a loosely woven scrim (All Figs. [32]), such as one comprising Nomex (meta-aramid fibers) or Conex (aramid) yarns [0017, 0027] that are needlepunched such that the fibers of the woven scrim are at least partially entangled/embedded in surface of the nonwoven (All Figs. [36]), such that at least a portion of the fibers extend through the scrim and form the upper surface of the composite [0029 & Fig. 2], which increases the wear resistance [0011]
Further regarding claims 1 and 12, a knit is not taught to be scrim layer.
Smith teaches that a fire-resistant nonwoven incorporating a loosely knitted scrim provides additional dimensional stability and imparting a rip-stop performance, the knitted layer comprising a basis weight of 20-100 gsm [0055].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a loosely knitted scrim as the partially embedded woven scrim. One of ordinary skill in the art would have been motivated to add dimensional stability and rip-stop performance to the nonwoven.
	OR
Hessenberger teaches a flame protection fabric composite usable for aircraft or other vehicle seats, usable as a cushion covering further covered by an outer cover/face fabric material [0002-0003, 0081], comprising an abrasion layer such as a woven fabric, knitted fabric, or crocheted fabric having a particularly high Martindale abrasion [0014-0020] comprising non-thermoplastic synthetic fibers, such as polyaramid and polyacrylonitrile, and/or flame-protection seed fibers, such as cotton [0020-0028], and a flame barrier layer comprising a fleece/nonwoven comprising flameproof non-thermoplastic fibers, specifically pre-oxidized polyacrylonitrile fibers [0038-0052].
Larsén teaches a covering for vehicle seating comprising a mesh structure attached to a fleece, wherein the mesh structure is formed as a circular knit having a strong durability (Martindale abrasion resistance), even when the composite may be a high basis weight [0006].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a (circular) knitted fabric for beneficial abrasion resistance. One of ordinary skill in the art at the time of invention would have been motivated to use an obvious variation [Hessenberger, 0014-0020], especially one that increases Martindale abrasion [Larsén, 0006].
Further regarding claims 5 and 16, Larsén also teaches that the knitted mesh comprise yarns having both synthetic and hydrophilic natural fibers, such as cellulose (i.e. cotton).
It would have been obvious to one of ordinary skill in the art at the time of invention to use yarns comprising both para-aramid and FR cotton. One of ordinary skill in the art would have been motivated to form the flame-retardant version of a moisture transporting fabric yarn.
Regarding claims 7-11 and 18-20, the woven scrim given a weight range of 1.0-4.0 osy (33.9-135.6 gsm), whereas the loosely knitted scrim is taught to be in the range of 20-100 gsm by Smith [0055] and the knitted abrasion layer in the range of 100-180 gsm by Hessenberger [0031]. The nonwoven is taught to be in the range of 100-475 gsm (3.0-14.0 osy) by Erb [0024]. For Erb alone, based on the given values as recited above, the calculated total composite basis weight is in the range of 133.9-610.6 gsm, the calculated woven scrim wt% is in the range of 6.7%-57.6%, and the calculated nonwoven wt% is in the range of 42.4%-93.3%. {For Erb in view of Smith, the calculated total composite basis weight is in the range of 120-575 gsm, the calculated knit scrim wt% is in the range of 4.0%-50%, and the calculated nonwoven wt% is in the range of 50%-96%; and for Erb in view of Hessenberg, the calculated total composite basis weight is in the range of 120-575 gsm, the calculated knit scrim wt% is in the range of 17.4%-64.3%, and the calculated nonwoven wt% is in the range of 35.7%-82.6%, wherein optimization is possible in either case.}
Further regarding 7-11 and 18-20, Nakamura teaches a knit fabric structure embedded in a nonwoven via needle-punching to increase its abrasion strength and tensile strength [Prior Art & Examples], wherein the knit fabric is within a range of 20 to 200 gsm, most preferably 30 to 150 gsm, similar to that of Erb {33.9-135.6}, and comprising a weight percentage of less than 70% of the composite fabric, preferably between 10% and 50%, wherein applying the preferred weight percentage range of Nakamura to that of Erb, such that the values of the nonwoven are within the given range of 100-475 gsm, gives a preferred range for the nonwoven of 135.6-305.1 gsm and for the total composite of 271.2-339.0 gsm.

Conclusion
Any prior art made of record and not relied upon but considered pertinent to Applicant's disclosure is additionally cited in the PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 21st, 2022